Title: To John Adams from John V. N. Yates, 23 December 1822
From: Yates, John V. N.
To: Adams, John


				
					Dear Sir.
					Albany Decr. 23. 1822
				
				Your much esteemed favor was received a few days since, and I could not deny myself the pleasure of sending it to the press, though at the risk of being charged with Egotism—But the desire of the Publick is so strong to see every thing that falls from the pen of one of our earliest & most distinguished Statesmen and patriots, that I yielded to the wish of several of my friends in making it publick—I hope you will pardon the act and ascribe it to the true motive—You will perceive from the Newspaper herewith sent that the Editors have accompanied the letter with some extracts from Sanderson’s biography—It is however essentially the same with your Account—Franklin was in England & America during the same year [1775.]—I must confess  I do not exactly apprehend what Dr. Vanderkemp means in his letter to me by the loan he speaks of, when Contrasted with your remark that you knew of no loan in 1775—Perhaps, however the Doctor’s reference is to Another year—Were it not, that I know how much you are troubled with correspondence I should be pleased in hearing your explanation of it—Your compliment to the Dutch was very gratifying to all our Knickerbockers of this City—“There” say they “see the testimony of a New Englandman in favor of our Countrymen.” The liberal and enlightened opinions you express of every nation with whom you have lived, testifies, what we have long since known, your experience & knowledge of human nature, and that wherever, and under whatever form it is exhibited, the spectacle is substantially the same—With my best wishes for your health and happiness I am, Dear Sir / With profound Respect & Esteem / Your mo: obt. servt.
				
					J: V. N. Yates.
				
				
					P.S. Your letter to our Grecian Committee here, has also been received, and they are preparing an Answer to it.—
				
			